Exhibit 15

USWGO
QANON // DRAIN THE SWAMP

   

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:13-cr-00435-TDS Document 221-16 Filed 11/20/19 Pane 1 of 3
Exhibit 1

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

USWG.O.

MARTINSVILLE VIRGINIA CIRCUIT COURT CASE NO. CR19000009-00

    

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-]
MIDDLE DISTRICT OF NORTH CAROLINA

Case 1:13-cr-00435-TDS Document 181-2 Filed 07/22/19 Pane 1 of 2
Case 1:13-cr-00435-TDS Document 221-16 Filed 11/20/19 Pane ? of 3
To Whom This May Concern:

On January 30, 2019 I went to the house at 310 Forest St., Martinsville, Va 24112 to measure
and give a price for a Chimney cover, Roberta Hill and her parents: Ken & Stella Forinash
escorted me to Apt | to show me the fireplace which had a small amount of white residue
inside, no damage to the ceiling and wall around the fireplace. They then escorted me
downstairs to Apt 2 where parts of the ceiling above the fireplace had fallen and there was a lot
of damage in the remaining ceiling below the hearth of the fireplace in apt 1 located above apt 2
and a lot of damage along the wall in apt 2 above and on both sides of the fireplace as well as a
lot of white residue inside of the fireplace. After this, we went down another flight of stairs to
the basement where the gas boiler heater and the gas hot water heater were located to show me
that there would be 3 holes in the chimney.

I then went outside and got my ladder to measure the chimney, This was when I found out that
all 3 holes were covered with tin. Knowing that the gas boiler heater & gas hot water heater
needed to be vented at all times, I immediately removed the tin covering the hole so carbon
monoxide would no longer go through the house. Ms Hill had informed me that she had called

a chimney sweep in Rocky Mount, VA in October, 2017 to clean the chimney and to put screen
on all holes after the family spotted birds going into their fireplace the year before. In my 25
years of doing this type of work, this was the first time I have ever seen tin covering holes
where it is important to vent gas heaters. 1 showed the family the tin I had just removed and
had them to climb my ladder to look at the chimney. We then went back in the house, and |
informed them that the white residue inside both fireplaces was from the gas that had no other
place to escape and informed them that they had been exposed to carbon monoxide-peisoning— |
but now that the tin had been removed, there should no longer be any problems. _| returned to <¥
the house on February 4, 2019 and installed a stainless steel multifaceted chimney cap vented
with screen on all 4 sides.

cena A 6-/3-7°

Signed as a witness on this date: Renae of

) a
Swat Cong 2 613-17

Pete Compton ACE Chimney & Wildlife; Bassett, VA

Phone 276-629-4453 AGE Chimney & Wildlife 4
. . ‘
hs,

Pete & Karen Gometon

 

Case 1:13-cr-00435-TDS Document 181-2 Filed 07/22/19 Paae 2 of 2
Case 1:13-cr-00435-TDS Document 221-16 Filed 11/20/19 Pane 3 of 3
